People v Yost (2017 NY Slip Op 08290)





People v Yost


2017 NY Slip Op 08290


Decided on November 22, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 22, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
SANDRA L. SGROI
L. PRISCILLA HALL
JOSEPH J. MALTESE
FRANCESCA E. CONNOLLY, JJ.


2016-06835
 (Ind. No. 13-00093)

[*1]The People of the State of New York, respondent, 
vScott A. Yost, appellant.


Richard L. Herzfeld, New York, NY, for appellant.
David M. Hoovler, District Attorney, Middletown, NY (Elizabeth L. Schulz of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from an amended judgment of the County Court, Orange County (Freehill, J.), rendered June 10, 2016, revoking a sentence of probation previously imposed by the same court, upon a finding that he violated the conditions thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of operating a motor vehicle under the influence of alcohol as a felony.
ORDERED that the amended judgment is affirmed.
The defendant's valid waiver of his right to appeal precludes review of his contention that the sentence imposed upon his violation of probation was excessive (see People v Sanders, 25 NY3d 337, 341-342; People v Lopez, 6 NY3d 248, 256-257; People v Burton, 69 AD3d 644).
ENG, P.J., SGROI, HALL, MALTESE and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court